Citation Nr: 1115020	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for recurrent left anterior shoulder dislocation, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied entitlement to an increased rating in excess of 30 percent for recurrent left anterior shoulder dislocation.

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with his claims file.

The issue of entitlement to payment or reimbursement for the costs of medical expenses was raised in an August 2006 statement (VA Form 21-4138).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's recurrent left anterior shoulder dislocation is manifested by degenerative changes, pain, and limitation of motion without ankylosis or impairment of the humerus.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for recurrent left anterior shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5200-5202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for recurrent left anterior shoulder dislocation.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2006 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the October 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.
Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, an April 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The October 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The October 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for recurrent left anterior shoulder dislocation. 

During the January 2008 hearing, the Veteran contended that the VA examinations conducted to assess the severity of his service-connected left shoulder disability were inadequate because the examiner who conducted the examinations was a physician assistant rather than an orthopedic surgeon.  

There is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Veteran has presented no specific challenge to the qualifications of the examiner who provided the examinations, other than to note that the examiner was not an orthopedic surgeon.  

Furthermore, the examination reports all include the Veteran's reports of his history and symptoms and they all contain the clinical findings necessary to decide the Veteran's claim.  Hence, all examinations are adequate.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The recurrent left anterior shoulder dislocation is currently rated under 38 C.F.R. § 4.71a, DC 5201 based on limitation of arm motion.  Under DC 5201, a 30 percent rating is warranted for limitation of motion of the minor extremity to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  This is the maximum schedular rating for limitation of motion of the minor extremity under DC 5201.  Higher ratings pertaining to the minor extremity are provided under DC 5200 for ankylosis of the scapulohumeral articulation and under DC 5202 for fibrous union or nonunion (false flail joint) of the humerus or loss of the head of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  

VA treatment records dated in May 2006 reveal that the Veteran reported that he was right handed and that he experienced left shoulder pain.  Examinations revealed that there was asymmetry and altered contour of the left shoulder, that there was diffuse tenderness above the shoulder, and that the Veteran was unable to raise the left arm without pain.  X-rays revealed chronic degenerative changes involving the glenohumeral joint and an old left acromioclavicular separation.

A November 2006 VA examination report reveals that the Veteran reported that he was right hand dominant and that he experienced daily left shoulder pain which was treated with medication.  There was also shoulder weakness and stiffness and limitation of shoulder motion, and he often dropped objects.  There was no locking of the shoulder, but it would give way several times each day.  He did not use any assistive devices.  Flare ups occurred approximately 2 times each month after heavy lifting and lasted for several hours at a time.  There was more limitation of shoulder motion during flare ups.  He had not undergone any shoulder surgery.
 
The Veteran further reported that he worked for an auto parts distributor and that he often dropped objects greater than 5 to 8 pounds and was disciplined due to broken objects.  He had difficulty lifting his grandchildren and doing any heavy lifting above his head.  

Examination revealed that there was no tenderness over the acromioclavicular joint, but there was some tenderness over the proximal humerus.  Ranges of motion of the left shoulder were recorded as internal and external rotation both to 70 degrees, abduction to 120 degrees with pain beginning at 90 degrees, and forward flexion to 150 degrees.  There were no further limitations with repetitive use.  A diagnosis of left shoulder dislocation was provided.

A September 2007 VA examination report indicates that the Veteran reported that he experienced left arm and hand numbness and that his left shoulder would become dislocated several times each week while sleeping, however the shoulder did not lock or give way.  Flare ups continued to occur after heavy lifting and lasted for several hours at a time.  Pain was treated with medication.  He was employed as a driver with an auto parts delivery service and his shoulder caused difficulty with lifting heavy objects.  He had difficulty lifting his grandchildren and heavy objects, but his disability did not affect his ability to perform activities of daily living and he did not use any assistive devices.

Examination revealed no tenderness over the acromioclavicular joint or proximal humerus of the left shoulder.  Ranges of shoulder motion were recorded as abduction to 90 degrees with pain beginning at 90 degrees, forward flexion to 170 degrees with pain beginning at 110 degrees, internal rotation to 70 degrees, and external rotation to 60 degrees.  There were no further limitations with repetitive use.  The Veteran was diagnosed as having left shoulder arthralgia.

An October 2007 MRI report indicates that there were degenerative changes of the glenohumeral joint with prominent osteophytic spurs on the inferior glenoid and the inferior and posterior aspect of the humeral head.  There was no evidence of a rotator cuff tear.
In an October 2007 addendum to the October 2007 VA examination report, the examiner who conducted the examination noted that based on the fact that there was no MRI evidence of a rotator cuff tear or shoulder instability, it was unclear as to why the Veteran reported dislocations of his shoulder at night because there was no medical condition which would have caused such a problem.

The evidence reflects that there is a left shoulder disability with pain, stiffness, weakness, and limitation of motion.  As for whether the Veteran is entitled to an increased rating under DC 5200 on the basis of ankylosis of the scapulohumeral articulation, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of shoulder ankylosis and since the Veteran retains the ability to move his shoulder, albeit a limited ability, an increased rating for ankylosis under DC 5200 is not warranted at any time throughout the appeal period.

Furthermore, he is not entitled to an increased rating under DC 5202 as there is no evidence of impairment of the humerus.  Specifically, there is no evidence of fibrous union or nonunion of the humerus and the findings of osteophytic spurs on the inferior and posterior aspect of the humeral head during the October 2007 MRI clearly reflects there is no loss of the head of the humerus.  Thus, based on the foregoing, a rating in excess of 30 percent for recurrent left anterior shoulder dislocation is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5200-5202. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  However, where, as here, a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion of the left shoulder and a higher rating requires ankylosis or impairment of the humerus, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

In its March 2011 statement, the Veteran's representative contended that the Veteran's left shoulder disability was improperly rated as 30 percent disabling under DC 5201, in that limitation of arm motion to 25 degrees from the side warranted a 40 percent rating.  However, under DC 5201 a 40 percent rating is only applicable for the "major extremity" and a 30 percent rating is the maximum scheduler rating under that diagnostic code for the "minor extremity."  

In this case, the Veteran has reported that he is right hand dominant.  In other words, his right arm is the "major extremity."  Therefore, only the ratings pertaining to the "minor extremity" are applicable to the Veteran's service-connected left shoulder disability and he is already in receipt of the maximum scheduler rating under DC 5201 for that extremity.  

There is X-ray evidence of degenerative arthritis.  Arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Because the rating under DC 5201, a separate rating for arthritis would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2010).

Thus, the left shoulder disability is properly rated as 30 percent disabling under DC 5201 and, as explained above, an increased rating in excess of 30 percent is not warranted under any other applicable diagnostic code.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported on several occasions that his left shoulder disability has impaired his ability to perform his job.  For example, during the September 2007 VA examination he reported that he was employed as a driver with an auto parts delivery service and that his shoulder disability caused difficulty with lifting heavy objects at work.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are shoulder pain, stiffness, weakness, and limitation of motion.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating in excess of 30 percent for recurrent left anterior shoulder dislocation is denied.


REMAND

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The evidence associated with the Veteran's claims folder, including his testimony during the January 2008 hearing, reflects that he had been employed with an auto parts supplier, as a painter, and as a taxi driver.  During the January 2008 hearing, he testified that employment was "out of the question" and that he had left a previous job due to, among other things, his left shoulder disability.  At the time of the hearing, he reportedly worked on a paper route, and that was as much as he could handle due to his disability.  

Overall, it is unclear as to the extent of the Veteran's current employment and whether it is gainful employment.  See 38 C.F.R. § 4.16(a) (2010) (defining marginal employment as earnings below the poverty threshold).  Nevertheless, in light of the Veteran's testimony that significant employment was out of the question, that he had left a previous job due to his shoulder disability, that a paper route was his only employment, and resolving reasonable doubt in his favor, the Board finds that there is evidence of unemployability.

Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the Veteran has raised the issues of entitlement to service connection for a neck disability and a bilateral neurological disability of the upper extremities.  These claims have not yet been adjudicated and are inextricably intertwined with the issue of entitlement to a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service connection for a neck disability and a bilateral neurological disability of the upper extremities.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Ask the Veteran to report his earnings for the period since 2006.

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (recurrent anterior dislocations of the right and left shoulders) would be sufficient to preclude him from obtaining or retaining substantially gainful employment for which his education and occupational experience would otherwise qualify him, either individually or collectively.  

The examiner should also report whether his or her opinion would change if a neck and/or a bilateral neurological disability of the upper extremities were considered service-connected disabilities.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After adjudication of the claims for service connection for a neck disability and a bilateral neurological disability of the upper extremities and if, the Veteran fails to meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(b) and there is evidence that the service-connected disabilities preclude gainful employment, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


